The judgment of the Supreme Court was entered November 28th 1879,
Per Curiam.
A collector of taxes has a perfect right under the law, to decline to proceed by distress and sale of the taxpayer’s property, and having paid the tax to the proper authority sue on his warrant. It is in no sense a voluntary payment. The action is expressly authorized where his warrant has expired, and he has not been exonerated, by the 3d section of the Act of April 11th 1848, Pamph. L. 624. He may have very good reason for so doing, when he is properly satisfied of the responsibility of the taxpayer. Here the legality of the tax was contested, and if he had levied a distress, he might have been punished in damages to a much greater amount than the articles levied on would have produced at a forced sale. Whether he had a good reason for his course or not, the Act of Assembly gave him the right to pursue it, of which he cannot be deprived. There was no evidence to warrant the instruction prayed for in the defendant’s third point.
Judgment affirmed.